Name: Council Regulation (EEC) No 2564/82 of 21 September 1982 amending Regulation (EEC) No 562/81 on the reduction of customs duties on imports into the Community of certain agricultural products originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 274/6 Official Journal of the European Communities 24. 9. 82 COUNCIL REGULATION (EEC) No 2564/82 of 21 September 1982 amending Regulation (EEC) No 562/81 on the reduction of customs duties on imports into the Community of certain agricultural products originating in Turkey THE COUNCIL OF THE EUROPEAN COMMUNITIES, applicable to third countries enjoying most-favoured ­ nation treatment ; whereas the Hellenic Republic therefore continues to apply the said arrangements, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 562/81 is hereby amended as follows : 1 . Subheadings 03.01 B I a) 2 aa) and bb) : in foot ­ note (b) '34 000 tonnes' shall be replaced by '84 700 tonnes'. 2. Subheading 03.01 B I v) : Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the EEC-Turkey Association Council , by its Decision No 1 /80, decided to abolish in stages the customs duties still applicable to imports into the Community of agricultural products originating in Turkey which may not yet be imported into the Community free of customs duty ; Whereas Regulation (EEC) No 562/81 ('), as last amended by Regulation (EEC) No 2563/82 (2), esta ­ blished rates of duty applicable for the period 1 January 1981 to 31 December 1982 ; whereas, in accordance with Decision No 1 /80, the said rates were calculated on the basis of the customs duties appli ­ cable in the Community ; Whereas Regulation (EEC) No 1435/82 (3) suspended temporarily the autonomous Common Customs Tariff duties on certain agricultural products ; whereas Regu ­ lations (EEC) No 1 536/82 (4) and (EEC) No 1537/82(0 opened Community tariff quotas for certain fish of the species 'Sardinops sagax' or 'ocellata' ; whereas Regula ­ tions (EEC) No 3798/81 {% (EEC) No 1644/82 0 and (EEC) No 1 645/82 (8) opened Community tariff quotas for, respectively, herrings, sweet cherries marinated in alcohol and frozen hake fillets ; Whereas the duties applicable in the Community to those products have therefore been amended and this should be taken into account for the determination of the customs duties to be applied to imports of the said products originating in Turkey ; Whereas it is accordingly necessary to amend the Annex to Regulation (EEC) No 562/81 ; Whereas, in accordance with Regulation (EEC) No 3555/80 (9), imports into Greece of products origina ­ ting in Turkey shall be subject to the tariff treatment  in footnote (c), the words 'until 30 June 1982 shall be replaced by the words 'until 31 December 1982',  in footnote (d), the words 'until 30 June 1982' and '3 000 tonnes' shall be replaced by the words 'until 31 December 1982' and '2 300 tonnes' respectively . 3 . Subheading 03.01 B II b) 9 : a footnote reference (g) shall be added after ' 10-5 (a)' in the third column and the following footnote added : '(g) Duty of 5-6 % from 27 June to 1 5 October 1982 up to an amount of an erga omnes Community tariff quota of 5 400 tonnes for frozen hake fillets intended for processing. Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions.' 4 . Subheading 03.02 A I e) : in footnote (c) the words 'up to and including 30 June 1982' shall be replaced by the words 'up to and including 31 December 1982'. 5 . Subheading 03.02 A I f) : in footnote (d), the words 'reduced to 2-5 % (suspension) up to and inclu ­ ding 30 June 1982' shall be replaced by the words 'reduced to 2-2 % (suspension) up to and inclu ­ ding 31 December 1982' and the words 'or Gadus virens' deleted . 6 . Subheading 03.02 A II d) : in footnote (e), the words 'up to and including 30 June 1982' shall be replaced by the words 'up to and including 31 December 1982' and the words 'or Gadus virens' deleted . (') OJ No L 65, 11 . 3 . 1981 , p. 1 . (2) See page 1 of this Official Journal . (3) OJ No L 158 , 9 . 6 . 1982, p. 1 . ( ¦) OJ No L 171 , 17 . 6 . 1982, p. 1 . Is) OJ No L 171 , 17 . 6 . 1982, p. 4 . (') OJ No L 379, 31 . 12 . 1981 , p. 48 . O OJ No L 182, 26 . 6 . 1982, p. 1 . (8) OJ No L 182, 26 . 6 . 1982, p. 4. 0 OJ No L 382, 31 . 12. 1980, p. 1 . 7. Subheading 07.01 G III : in footnote (a), the words 'up to and including 30 June 1982' shall be replaced by the words 'up to and including 31 December 1982'. 24. 9 . 82 Official Journal of the European Communities No L 274/7 Community tariff quota of 1 500 tonnes, to be granted by the competent authorities, for sweet cherries, marinated in alcohol, of a diameter not exceeding 18-9 millimetres, stoned, intended for the manufacture of chocolate products . Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .' 8 . Subheading 07.04 B : footnote (b) shall be replaced by the following : '(b) Duty rate reduced to 7 % (suspension) up to and including 31 December 1982 for sweet , red or green peppers, dried, dehydrated or evaporated, in pieces, with a moisture content of not more than 9-5 % but not further prepared.' 9 . Subheading 15.07 D I b) 2 : in footnote (a), the words '35 ECU' and '30 June 1982' shall be replaced by the words '70 ECU' and '31 December 1982' respectively. Article 210 . Subheading 16.05 B : This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from :  in footnote (a), the words '30 June 1982 shall be replaced by '31 December 1982',  in footnote (b), the words 'reduced to 3-9 % (suspension) up to and including 30 June 1982' shall be replaced by the words 'reduced to 4-2 % (suspension) up to and including 31 December 1982.' 11 . Subheading 20.06 B I e) 2 bb) : a footnote reference (a) shall be added after '22-4' in the third column and the following footnote added : '(a) Rate of 7 % from 1 July to 31 December 1982 up to an amount of an erga omnes  16 June 1982 with regard to Article 1 point 1 ;  27 June 1982 with regard to Article 1 point 3 ;  1 July 1982 with regard to Article 1 point 2 and points 4 to 11 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 September 1982. For the Council The President U. ELLEMAHN-JENSEN